         Case 1:21-cv-01327-JMF Document 13 Filed 04/27/21 Page 1 of 1
                                                                KMA Zuckert LLC
                                                                1350 Broadway, Suite 2410
                                                                New York, New York 10018
                                                                +1.212.922.0450 Main
                                                                www.kmazuckert.com

                                                                Nicholas E. Pantelopoulos
                                                                +1.212.991.5920 Direct
                                                                nep@kmazuckert.com



                                                      April 26, 2021

VIA ECF

Honorable Jesse M. Furman, U.S.D.J.
United States District Court, Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

       RE: EMO Trans, Inc., et al. v. M/V AMALTHEA, et al.
           Civil Case No.: 21-CV-1327 (JMF)


Dear Judge Furman:

        We represent Plaintiffs, EMO Trans, Inc. and EM Lines Ltd., in the referenced action. We
respectfully submit this letter motion to request a 30-day adjournment of the Initial Pretrial
Conference scheduled for May 7, 2021, to allow Plaintiffs time to either facilitate a potential
resolution, which will result in the filing of a Notice of Voluntary Dismissal under Rule 41, or to
formally serve the Complaint upon the Defendants herein. This is the first request for an
adjournment of the Initial Pretrial Conference in this matter.

       We thank the Court for its time and consideration of this request.

                                                      Respectfully submitted,

                                                      KMA ZUCKERT LLC




                                                      Nicholas E. Pantelopoulos

NEP/     Application GRANTED. The initial pretrial conference currently scheduled for May
         7, 2021 is ADJOURNED to June 10, 2021 at 3:15 p.m. The Clerk of Court is
         directed to terminate ECF No. 12. SO ORDERED.



                                        April 27, 2021


                            CHICAGO • MIAMI • NEW YORK • WASHINGTON, D.C.
